DETAILED ACTION
	This action is a response to the filing on 7/15/2022. Examiner acknowledges the amendments made to claim 27.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10478150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The indicated allowability of claims 19-36 is withdrawn in view of a new prior art.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 19 and 21-33 is/are rejected under pre-AIA  35 U.S.C. 102(a) or (e) as being anticipated by WO 01/21081 A1 (Bosley, Jr et al., hereinafter Bosley ‘081) as evidenced by US 5,081,997 (Bosley, Jr et al., hereinafter Bosley ‘997).
In regards to claim 19, Bosley ‘081 discloses and embryo transfer catheter (see title and abstract; pages 5-10; figures 1-11) with the following components:
a hub (14; page 6, lines 12-30); and
a shaft attached to the hub (delivery catheter (11) is attached to hub; page 6, lines 12-30), the shaft defining a bore and is made of plastic material (delivery catheter has a bore/passageway (16); figure 1A, 5, and 9; catheter is made of polymers such as PTFE; pages 5 and 6). 
Bosley ‘081 states in pages 7, line 13 – page 8, line 19 that the catheter has a component that is ultrasonically reflective for ultrasound guidance and are spherical or semicircular in shape. Bosley ‘081 also states that these ultrasonically reflective components and their production methods are described in the Bosley ‘997 patent (incorporated by reference). The Bosley ‘997 patent discloses echogenic devices, materials, and methods (see title and abstract). Of note are figures 1-4, and 7 and column 5, line 66-column 6, line 38, which discloses the sound reflective component. Bosley ‘997 states that the reflective components can be “liquids, gases, gels, microencapsulants, and/or coacervates suspended in the matrix”, which can be thought of as the gas bubbles being incorporated into the material.
As for the “wherein the gas bubbles extend through a major part of a thickness of the wall of the shaft and have a density and size to enable visibility of the catheter under ultrasound imaging” limitation, it can be seen that Bosley ‘997 has the bubbles extend through a major part of a thickness of the wall of the shaft (see figures 2, 3, 4, and 7). Due to the fact that the bubbles are used for ultrasound imaging, the bubbles would have a density and size to enable visibility of the catheter under ultrasound imaging. 
In regards to claim 21, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. In addition, the outer surface of the wall of the shaft would form the outer surface of the delivery catheter.
 In regards to claims 22, 23, and 29, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19 and 21. In addition, it can be seen in figures 2, 3, 4, and 7 of Bosley ‘997 that the inner surface/bore is smooth and uninterrupted by bubbles.
In regards to claim 24, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. In addition, because the device is a catheter, the shaft is tubular (See figures 1-11 of Bosley ‘081).
 In regards to claim 25, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. In addition, Bosley ‘081 states in page 6, lines 1-11 that the delivery catheter is made of a material with a low durometer, which would make it more flexible than the delivery catheter.
In regards to claim 26, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. In addition, Bosley ‘081 states that the echogenic components extend around the entire circumference of the shaft (band with echogenic component encircles the catheter; page 7, line 13-page 8, line 19). 
In regards to claim 27, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. Bosley ‘081 states that the reflective features are described in Bosley ‘997, which was incorporated by reference (page 7). Bosley ‘997 shows embodiments (figures 2, 3, 4, and 7) with features where gas bubbles extend around a first portion of a circumference of the shaft and a second portion of the circumference of the shaft is free of the gas bubbles. 
In regards to claim 28, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. In addition, Bosley ‘081 has a section of outer surface that is smooth and uninterrupted by gas bubbles (see figures 1-11; echogenic portion is element 20). 
In regards to claim 30-32, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. Bosley ‘997 further states that the particles embedded in the material range between 1-50 microns with sphere sizes being about 5 microns. 
In regards to claim 33, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. Unless a structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113[R-1]). Therefore, since it appears that the process does not limit the claims in terms of structure, Bosley ‘081 as evidenced by Bosley ‘997 discloses the claimed shaft having gas bubbles (see rejection of claim 19), which meets the limitations recited in the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 35-36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 01/21081 A1 (Bosley, Jr et al., hereinafter Bosley ‘081) as evidenced by US 5,081,997 (Bosley, Jr et al., hereinafter Bosley ‘997) as applied to claim 19 above, and further in view of US 5,797,882 (Purdy et al., hereinafter Purdy).
In regards to claim 20, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitation of claim 19. Bosley ‘081, discloses various materials used for the device which includes polyethylene, urethane, and polyolefin (which are types of plastics; page 6, lines 1-11).  Bosley ‘997 further states that the particles embedded in the material range between 1-50 microns with sphere sizes being about 5 microns, which falls within the range of the size of gas bubbles in Applicant’s specification. 
However, neither reference explicitly states that the plastic material of the wall of the shaft is transparent and that the density of the bubbles enables an embryo within the bore of the shaft to be viewed by a naked eye of the user. In a related area, Purdy discloses an arterial catheter system with a transparent hub and catheter made of transparent plastic materials, where the transparent material is used to allow for visualization to determine proper placement of the catheter (column 5, lines 40-63 and column 7, lines 21-38). Thus, it would be obvious to one of ordinary skill in the art before the claimed invention was made to make the hub of Bosley ‘081 from transparent plastic as taught by Purdy in order to allow for visualization to determine proper placement of the catheter.
In addition, because the embodiments of Bosley ‘081 have bubbles only on one part of the shaft, the device of Bosley ‘081 modified by Purdy would have a density of gas bubbles that would enable an embryo within the bore of the shaft to be viewed by a naked eye of a user.

In regards to claim 35-36, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. Bosley ‘081, discloses various materials used for the device which includes polyethylene, urethane, and polyolefin (which are types of plastics; page 6, lines 1-11). However, neither reference teaches that the hub is made of a transparent plastic material. 
In a related area, Purdy discloses an arterial catheter system with a transparent hub and catheter made of transparent plastic materials, where the transparent material is used to allow for visualization to determine proper placement of the catheter (column 5, lines 40-63 and column 7, lines 21-38). Thus, it would be obvious to one of ordinary skill in the art before the claimed invention was made to make the hub of Bosley ‘081 from transparent plastic as taught by Purdy in order to allow for visualization to determine proper placement of the catheter.

Claim 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 01/21081 A1 (Bosley, Jr et al., hereinafter Bosley ‘081) as evidenced by US 5,081,997 (Bosley, Jr et al., hereinafter Bosley ‘997) as applied to claim 19 above, and further in view of US 4,588,398 (Daugherty et al., hereinafter Daugherty).
In regards to claim 34, Bosley ‘081 as evidenced by Bosley ‘997 discloses the limitations of claim 19. Bosley ‘081, discloses various materials used for the device which includes polyethylene, urethane, and polyolefin (which are types of plastics; page 6, lines 1-11). Daugherty discloses a catheter that uses polyurethane polymer (title and abstract). Daugherty states in column 1, line 57-column 2, line 9 and column 3, lines 7-61 that polyurethane provides the optimal strength and flexibility characteristics while allowing for maximum flow due to allowing a reduction in wall thickness. Thus, it would be obvious to one of ordinary skill in the art before the claimed invention was made to make the plastic material of Bosley ‘081 polyurethane as taught by Daugherty in order to provide optimal strength and flexibility characteristics while allowing for maximum flow in the catheter due to allowing a reduction in wall thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791